DETAILED ACTION

1. Applicant’s amendment and response filed 2/17/21 is acknowledged and has been entered.

2. Applicant is reminded of Applicant's election of Group I in Applicant’s amendment and response filed 7/6/15.

Claims 1-3, 5, 28-30, 32-38 and 40-42 are presently being examined.  

3.  Applicant’s amendment filed 2/17/21 has overcome the prior rejection of record of claims 1-3, 5, 28-30, 32-38, 40 and 41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement.

Applicant has amended instant base claim 1 to recite an HLA-E molecule with a leader sequence or its modification thereof derived from an HLA-A, -B, -C or –G molecule.

4.  Applicant’s amendment filed 2/17/21 has overcome the prior rejection of record of claims 1-3, 5, 28-30, 32-38, 40 and 41 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2006/050270 A2 (IDS reference) in view of Bjorkstrom et al (J. Exp. Med. 1/11/2011, 1: 13-21, of record) and Guma et al (Eur. J. Immunol. 2005, 35: 2071-2080, of record) as evidenced by an admission in the specification on page 9 at lines 13-15.

Applicant has amended instant base claim 1 to recite that leukocyte cells are contacted in vitro with an HLA-E molecule, a limitation that the art references do not teach.  

5.  Applicant’s amendment filed 2/17/21 has overcome the prior rejection of record of claim 42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2006/050270 A2 (IDS reference) in view of Bjorkstrom et al (J. Exp. Med. 1/11/2011, 1: 13-21, of record) and Guma et al (Eur. J. Immunol. 2005, 35: 2071-2080, of record) as evidenced by an admission in the specification on page 9 at lines 13-15 as applied to claims 1-3, 5, 28-30, 32-38, 40 and 41 above, and further in view of Braud et al (Nature, 1998, 391: 795-799).

Applicant has amended instant base claim 1 to recite that leukocyte cells are contacted in vitro with an HLA-E molecule, a limitation that the art references do not teach.  

6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


7.  Claims 1, 3, 5, 28-30, 32, 34-38 and 40-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

This is a new ground of rejection necessitated by Applicant’s amendment filed 2/17/21.

Applicant has broadly claimed an in vitro method for expanding NK cells of a given KIR specificity, the method comprising contacting a population of leukocyte cells comprising educated NK cells of a given KIR specificity in vitro with an HLA-E molecule with a leader sequence or its modification thereof derived from an HLA-A, HLA-B, HLA-C, or HLA-G molecule, and including the limitations of the dependent claims.   

Although leader sequences from the recited HLA-A, HLA-B, HLA-C, or HLA-G molecules were known in the art, there is no evidence for a representative number of species in the instant specification or in the art of modified HLA leader sequence peptides that bind to HLA-E and stimulate NK cells, nor does the specification or the art provide sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function, particularly given that even if a peptide variant has anchor residues for potential binding to an HLA-E molecule and when bound thereto bind to a CD94/NKG2C/A receptor, each peptide variant must be tested to ascertain if it really does bind and when so bound bind to and stimulate the said receptor, and especially given the atypical HLA-E peptide binding profiles observed in the art and that the functional property of binding to HLA-E does not correlate to the functional property of binding sufficiently to and stimulating the said receptor .

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  



Evidentiary reference Braud et al (Nature, 1998, 391: 795-799, of record) teaches that HLA-E binds to a peptide derived from amino acid residues 3-11 of the signal sequence of most HLA-A, -B, -C and –G molecules (see entire reference, especially paragraph 2 on page 795).  

However, evidentiary reference Kremer et al (Stem Cells Intern. 2015, Article ID 346714, pages 1-12) teaches that the sequences of peptides bound to HLA-E vary in their anchoring amino acid residues and are highly diverse, and even peptides of 9 amino acid residues in length do not confirm the position 2 and position 9 anchor residue motif that was observed in other HLA-E binding peptides (see entire reference, especially first paragraph of the discussion section).  

The specification discloses that the HLA-E construct used in the method uses the generic molecule or a modified construct with improved stability and/or binding to the CD94/NKG2A/C molecules based on changes in the leader sequence peptides (page 18 at lines 1-5). Thus, the specification discloses that the modified leader sequence peptides when bound [in the HLA-E] peptide binding site/groove] confers the functional property of improved stability and/or binding of the HLA-E/leader variant peptide complex to the CD94/NKG2A/C receptor.  Thus, the variant leader peptide must retain the functional property of binding to an HLA-E molecule as a prerequisite for the potential to possess the functional property of improved stability and/or binding of the said complex to the said receptor. 

The specification does not disclose what constitutes a variant leader sequence peptide, and therefore, the variant peptide need not necessarily retain any amino acid residues in common with the leader sequence from which it derives, just so that the variant leader sequence peptide binds to HLA-E with the possession of the functional properties of enough stability to contact the CD94/NKG2A/C receptor and stimulate the educated NK donor cells having given KIR-specificity that are comprised in the leukocyte cell composition.  

Evidentiary reference Hoare et al (JMB, 2008, 377: 1297-1303, of record) teaches that HLA-E is a non-classical MHC class I molecule that binds peptides derived from the leader sequences of other HLA class I molecules and NK cells recognize these HLA-E/leader peptide complexes via the CD94/NKG2 receptors. Hoare et al teach that the leader sequence derived peptides bound to HLA-E exhibit very limited polymorphism, yet subtle differences in the peptides affect the recognition of these complexes by the CD94/NKG2 receptors (see entire reference, especially abstract). 

The specification dose not disclose modified leader sequence peptides that possess the functional property of binding to HLA-E and when bound thereto, the resulting complex possesses the functional property of binding to the CD94/NKG2A/C receptor.

Although one of skill in the art could employ methods of discovery to make the variant leader sequence peptide ingredients for use in the claimed method:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

As Applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e.,  the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed. 

Notably, in the instant claims, the modified leader sequence peptides are not specified using a chemically defined structure/sequence, as the variant/modified leader sequence peptides need not retain any residues in common with the unmodified leader sequence peptides. 

As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such modified peptides and HLA-E complexes comprising them at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed method using said ingredients at the time the instant invention was filed.

Also note that the instant claims are directed to methods of using the peptides in the composition, rather than the peptides comprised in the composition themselves, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). In the instant case, the claimed methods cannot be practiced without the recited composition comprising the said peptides that have the ability to bind to a donor-specific HLA antigen.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).
	
Therefore, it appears that the instant specification does not adequately disclose the breadth of the modified leader sequence peptide that binds to an HLA-E molecule    recited in the method of the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such modified leader sequence peptides, and hence not in possession of the claimed method  at the time the instant application was filed.    

8.  Claims 1, 5, 28, 29, 30, 32, 34-38 and 40-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

This is a new ground of rejection necessitated by Applicant’s amendment filed 2/17/21.

Claim interpretation:  the limitation “leukocyte cells” is being interpreted as being white blood cells; see below.

The specification does not disclose how to use the instant invention, the recited in vitro method for expanding NK cells of a given KIR specificity comprising the recited method steps wherein the NK cells are not isolated from the donor leukocyte cells prior to the contacting step or wherein the expanded NK cells are not isolated from the expanded cell population in the case wherein there is an HLA I mismatch or at least a partial HLA I mismatch between the donor and recipient (claims 1, 5, 29, 30, 32, 34-38 and 40-43), nor wherein the contacting step recited in instant dependent claim 28 further comprises isolating a cell population comprising NK cells of said given KIR specificity from donor leukocytes, but the selectively expanding step dependent upon the contacting step uses the leukocyte cells rather than the NK cells.

The specification has not enabled the breadth of the claimed invention because the claims encompass an in vitro method for expanding NK cells of a given KIR specificity, wherein the NK cells are present in an expanded leukocyte cell population, wherein the NK cells comprising said given KIR specificity are suitable for transfer into the patient, but wherein the non-NK cells present in the expanded leukocyte cell population are not suitable for transfer into the patient, i.e., donor NK cells of the given KIR specificity are not isolated from the leukocyte cells before the contacting step or alternatively the donor NK cells of the given KIR specificity are not isolated from the expanded leukocyte cell population, and wherein the donor cells are mismatched with respect to one or more HLA I molecules of the recipient.

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the recited expanded leukocyte cell population can be used.  The disclosed use for the expanded leukocyte cell population is to either provide a source of white blood cells from which to isolate NK cells for producing NKG2C+/NKG2A- NK cells or to provide a source of white blood cells that can be contacted with HLA-E/leader sequence molecule and selectively expanded to produce an expanded leukocyte population comprising and from which to isolate NKG2C+/NKG2A- NK cells, as is enunciated below.

The specification discloses that the donor is selected based on their KIR ligand status, that is selected to have NK cells of a desired or selected KIR specificity.  “In particular, the donor is selected to have NK cells which express (specifically inhibitory KIR) which are responsive to (namely which bind ligands (HLA class I molecules) which are different to the ligands ((HLA class I molecules provided by the target cells in the patient to be treated.  Thus, there is an at least partial mismatch at HLA class I between the donor NK cells and the target cells in the patient.  Generally, this means that there is a mismatch at HLA class I between donor and patient.  However, as noted above, a situation where the KIR ligands for the NK cells do not match the HLA class I of the target cells may also be obtained when the target cells do not express HLA class I molecules.  Accordingly in one embodiment, the donor is chosen to be mismatching to the recipient. In other embodiments the donor may match the recipient.  Major KIR ligands are HLA-C1 (ligand for KIR2DL2/3), HLA-C2 (ligand for KIR2DL1), HLAB24 (ligand for KIR3DL1) and HLA-A3/A11 (ligand for KIR3DL2). A non-limiting list of suitable mismatches is presented in Table 1” The specification discloses that “Transfer of NK cells over HLA barriers triggers alloreactivity and enables tumour killing.  Transfer of the cells to HLA-matched patients where the target cells lack the relevant HLA class I molecules yield a high degree of specificity, since all other “normal” cells are spared” (paragraph spanning pages 14-15).  The specification also discloses that this selective expansion of NK cells having said given KIR specificity are NKG2C+/NKG2A- (page 5 at lines 5-8).  

This disclosure indicates that if the target cells express HLA class I molecules, a mismatch of HLA I on one or more HLA I molecules results in a donor KIR that is not engaged by the target cells of the recipient; conversely, if the target cells of the recipient have low or negligible HLA I, then an HLA match may be acceptable, as significant KIR engagement is not induced (also see paragraph spanning pages 6-7).  

However, the specification also discloses:

“Generally speaking isolation of or enrichment for NK cells will be necessary when donor cells are not matched to the patient HLA class I (i.e., where there is an at least partial HLA class I mismatch between donor and recipient)” (page 16 at lines 14-16). 

Evidentiary reference Siegers and Lamb (moleculartherapy.org, 2014, 22 (8), 1416-1422) teach that the presence of alpha.beta T cells in an allogeneic setting results in classical alloreactivity and that when administering a different phenotype T cell (gamma.delta T cell) that exhibits tumor killing but doesn’t exhibit classical alloreactivity, it is desirable to deplete the alpha.beta T cells from the cell preparation to be given to the patient (see entire reference, especially, paragraph spanning pages 1419 and first sentence of the next paragraph).  

Evidentiary reference Hewitt, E.W. (Immunology, 2003, 110: 163-169) teaches that MHC class I molecules are expressed on all nucleated cells of the body (see entire reference, especially introduction at the first paragraph). (“HLA” is human MHC.)

Evidentiary reference Merriam-Webster (merriam-webster.com/dictionary/leukocyte, pages 1/1-11/11) teaches that the definition of leukocyte is any of the colorless blood cells of the immune system including the neutrophils, lymphocytes, monocytes, eosinophils, basophils and their derivatives (see entire reference).  

The instant specification however, discusses leukocytes throughout as cells from which peripheral blood mononuclear cells (PBMCs) or NK cells may be isolated (see for example page 4 at lines 26-29), indicating that the term “leukocytes” is meant to be white blood cells including neutrophils, lymphocytes, monocytes, eosinophils, basophils and their derivatives.  

The teachings of the said evidentiary references underscore that leukocytes comprise nucleated white blood cells besides NK cells that express HLA class I molecules that are a deterrent to use in an allogeneic setting such as is encompassed by the use of the NK cells produced in the claimed method.

The specification further discloses on page 7 at lines 19-29 that the resulting cell population can comprise different percentages of the NKG2C+/NKG2A- NK (memory phenotype) cells, thus indicating the presence of other non-NK cell leukocytes in the resulting cell preparation:
“The selective expansion of the NKG2C+/NKG2A- NK cells of the desired given KIR specificity means that the resulting cell population obtained by the method comprises an increased amount or proportion of the desired cytolytic NK cell type. In other words the proportion or amount of the desired NKG2C+/NKG2A- NK cells of the given KIR specificity is selectively increased.  The resulting cell population is thus enriched in such cells.  It will be understood therefore that “selectively expanding” means enriching the cell population in the desired cells, as specified above. The cell population may thus predominantly comprise NKG2C+/NKG2A- NK cells of the selected given KIR specificity.  Such an enriched cell population may for example comprise at least 50, 60, 70, 80 or 90% of the NKG2C+/NKG2A- NK cells as a percentage of total cells in the cell population (i.e., of total cells in the resulting cell product).”

There is insufficient guidance in the specification as to how use the instant invention wherein the NK cells are not pre-isolated before the contacting step or wherein the NK cells are not isolated from the selectively expanded leukocyte cell population
See In re Wands 8 USPQ2d 1400 (CAFC 1988).

9.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.  Claims 1, 3, 5, 28-30, 32, 34-38 and 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 2/17/21.

Claim 34 is indefinite in the recitation of “exhibit an increased amount of educated NK cells expressing KIR specific for self HLA class I molecules” because it is not clear what is meant in the context of instant base claim 1, that is, if the self HLA class I molecules are those of the donor or the patient in need of therapy.

Claim 5 is indefinite in the recitation of the “wherein” clause because it is not clear what is meant, i.e., if the contacting step further comprises contacting the leukocyte cells with the one or more cytokines and one or more ligands for stimulating activating KIR expressed on the NK cells or if the contacting step further comprises just one or the other of these limitations.

Claim 1 is indefinite in the recitation of “selectively expanding the leukocyte cells” in the context of the “said method comprising” the recited selecting and contacting steps because it is not clear if “selectively expanding” is a further method step or is intended to reflect the outcome of the contacting step. The specification discloses on page 7 at lines 19-29 that:
 “The selective expansion of the NKG2C+/NKG2A- NK cells of the desired given KIR specificity means that the resulting cell population obtained by the method comprises an increased amount or proportion of the desired cytolytic NK cell type. In other words the proportion or amount of the desired NKG2C+/NKG2A- NK cells of the given KIR specificity is selectively increased.  The resulting cell population is thus enriched in such cells.  It will be understood therefore that “selectively expanding” means enriching the cell population in the desired cells, as specified above. The cell population may thus predominantly comprise NKG2C+/NKG2A- NK cells of the selected given KIR specificity.  Such an enriched cell population may for example comprise at least 50, 60, 70, 80 or 90% of the NKG2C+/NKG2A- NK cells as a percentage of total cells in the cell population (i.e., of total cells in the resulting cell product).”

	d) Claim 40 is indefinite in the recitation of “or wherein the therapy further comprises administering a tumor targeting antibody” because it is not clear what is meant, i.e., the method recited in the instant claims is an in vitro method for expanding NK cells for a patient in need of therapy. 
 
11.  Claim1 is objected to because of the following informalities:

Claim 1 recites “an HLA-E molecule with a leader sequence or its modification thereof derived from an HLA-A, HLA-B, HLA-C, or HLA-G molecule”; however, the instant specification discloses that “HLA-E needs to be provided in a form in which it is able to stimulate the cells….thus, the HLA-E may be provided in complex with leader sequence peptides.  For example leader sequence peptides can be derived from HLA-A, HLA-B, HLA-C, or HLA-G molecules” (the underlining is the Examiner’s emphasis, see page 17 of the instant specification at lines 5-10).

  Appropriate correction is required.

12.  No claim is allowed.

13.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644